1. A demurrer by the plaintiff to that part of the cross-action wherein the defendant sets up a claim for damages against the plaintiff for having sued out the injunction should have been sustained.
2. It was erroneous to charge the jury as to the claim for damages above referred to, notwithstanding that the judge had therefore declined to sustain the plaintiff's demurrer to that part of the defendant's pleadings which related thereto, there being no evidence to sustain such contention.
3. Viewing as a whole the instructions given the jury, it is not sufficient for the grant of a new trial that the judge charged the jury that "but possession of land, as I have charged you, even without a deed for a period of twenty years gives a good title to the prescriber." While in that immediate connection he did not charge the jury that such possession, in order to give a good title, must be adverse, he did elsewhere fully charge that principle.
4. Ordinarily a refusal to give in charge to the jury, substantially in the language requested in writing, a timely, pertinent, and legal instruction, which is properly adjusted to one or more issues arising out of the evidence and which is specific in its application thereto, is ground for new trial, although, in principle and in more abstract terms the charge requested may have been covered by other instructions given by the court.
5. The timely written request to charge contained in the eighth ground of the motion for new trial, and referred to in the fifth division of the opinion, was legal, and under the facts recited in that ground it was pertinent, and it was error to refuse it.
6. A new trial will be granted with less reluctance when the motion therefor was passed upon by a different judge from the one who presided at the trial of the case.
                      No. 13922. NOVEMBER 18, 1941.
The Big Bunker Hill Mining Corporation owned certain gold mining properties in Lumpkin County, Georgia, comprising several land lots designated by number. Adjoining the Big Bunker Hill properties on the east was what is known as the Keystone property owned by Louis Werk, the plaintiff, and comprising several land lots designated by number. A dispute arose between the parties as to the location of the true land line between the respective properties. The plaintiff contended that the true land line between the properties was that designated as the Barnes line as surveyed by Professor J. C. Barnes, of Dahlonega, Georgia. The defendant contended that the true line between the properties was that known as the Sitton line as surveyed by one Bennie Sitton *Page 218 
fifty or sixty years ago. These two lines were approximately five hundred feet apart, extending north and south, and this width of five hundred feet constituted the disputed area between the parties. The Big Bunker Hill Mining Corporation built part of its plant on this disputed area, and Werk filed suit in the superior court of Lumpkin County to enjoin the defendant from trespassing upon his property, and for other appropriate relief. The defendant answered, denying that it was trespassing upon the plaintiff's property, claiming the disputed area as its own, and by way of cross-action sought damages against the plaintiff for instituting the litigation and obtaining an order temporarily enjoining the operations of the defendant on the disputed area. The defendant contended also that the so-called Sitton line had been established by long acquiescence.
On the trial it appeared that the plaintiff had title to the land lots claimed by him, that the defendant had title to the land lots claimed by it, and that the main issue was as to the location of the true land line between these respective properties. The defendant insisted that the plaintiff was estopped to claim the disputed area, because his alleged agent sat by while the defendant was constructing its plant, without protesting that the defendant was locating its buildings beyond its property line and on the land of the plaintiff. This contention was contradicted by evidence of the plaintiff, to the effect that the president of the defendant company, while he was preparing to locate a site for the defendant's buildings, was advised that he was over on property claimed by the plaintiff, and that in spite of this warning he proceeded to locate the defendant's plant on the disputed area, and said he had made a survey himself, and that he was going to hold the property up to the Sitton line.
The plaintiff filed a demurrer to the defendant's cross-action for damages, which demurrer was overruled, and exceptions pendente lite were filed. That issue was submitted to the jury. The jury returned a verdict in favor of the defendant for the land in dispute, and found no damages against either party. A motion for new trial was overruled, and the plaintiff excepted.
The defendant's answer contained the following allegation: "Defendant shows that if its buildings were erected on land of petitioner, that petitioner would be estopped to bring this suit, *Page 219 
because T. F. Christian, plaintiff's agent and attorney, sat idly by and permitted defendant to expend $100,000 for machinery and equipment, and at no time made any claim defendants were not on the land purchased by them, and said agent actually sent B. G. Hollifield to point out the lines, and they were so pointed out and the improvements made on the representations made by him, which were corroborated my marked timber, old corners, and recognition of over fifty years." It was testified on behalf of defendant that T. F. Christian, an attorney of Dahlonega, was the agent of the plaintiff, Louis Werk, that he knew that the defendant was building a mill and expending money on its plant located on the disputed area of land, that he looked after the Keystone property generally for the plaintiff, that he knew that the defendant was erecting its buildings and claiming the property up to the Sitton line, and that he did not raise any objection and did not advise the defendant of the plaintiff's title and claim to that land. This evidence was contradicted by evidence of the plaintiff; and there was evidence in the case that Ben Hollifield told the president of the defendant company that he was over on property claimed by the plaintiff, and that the president of the defendant company stated that he was going to hold the property anyway and that he had made a survey himself, and that he was going to hold back to where he bought, which was the alleged Sitton line.
The plaintiff requested that the following charge be given to the jury: "I charge you that the defendant, Big Bunker Hill Mining Corporation is a corporation. A corporation acts through its officers and agents. And in this case if the defendant corporation, through its officers and agents, acted upon its own judgment and information as to the land line of its property, or if it had equal means with the plaintiff of ascertaining the true line, or if it was not misled to its injury by any conduct or declaration of the plaintiff or his agents, then you would not be authorized to find for the defendant on this phase of the case, and in that event your verdict should be in favor of the plaintiff as to this branch of the case." This request was refused. The court, however, charged on the law of estoppel as follows: "Where the estoppel relates to the title to real estate, the party claiming to have been influenced by the other's acts or declarations must not only be ignorant of the true title, but also of any convenient means of *Page 220 
acquiring such knowledge. Where both parties have equal knowledge or equal means of obtaining the truth, there shall be no estoppel. In order for an equitable estoppel to arise, there must generally be some intended deception in the conduct or declaration of the party to be estopped or such gross negligence as to amount to constructive fraud, by which another has been misled to his injury."
The plaintiff requested the following instruction: "On the question of estoppel as contended by the defendant in this case, I charge you that one who has title to land and sees another who is in bona fide possession thereof place valuable improvements thereon, without giving notice of his title, is not thereby subsequently estopped from asserting his title. And in this case, even if you may be satisfied from the evidence that Mr. Werk or his agents knew that the defendant was placing valuable improvements on his land and said nothing to the defendant about it, this would not authorize you to find an estoppel against Mr. Werk on that account." The requested charge was refused, except that in its charge to the jury the court gave the first sentence of the above request as follows: "On the question of estoppel as contended by the defendant in this case, I charge you that one who has title to land and sees another who is in bona fide possession thereof place valuable improvements thereon, without giving notice of his title, is not thereby subsequently estopped from asserting his title."
The plaintiff requested the following charge: "I charge you that you are not concerned with the effect or result of whatever verdict you may render in this case. Your entire responsibility is to find a true verdict under the evidence introduced in the case and the law as given you in charge by the court; and as to the effect or result of such verdict, that is a matter with which you are not at all concerned."
In the record is the entire charge of the court. It begins with a rather full statement of the contentions as given in the pleadings. and in this connection states to the jury the defendant's contention that the plaintiff should be required to pay it damages, and the reasons why it claims damages. Later in the charge this was in effect repeated; and it is this particular portion of the charge that forms the basis of one of the grounds of the motion. Near *Page 221 
the conclusion of the charge the following was given: "In view of the fact that there are several questions involved in it, the court will submit to you certain questions which you may answer, and upon that a decree will be formed. These are the questions that you will carry out with you, and you will settle and answer:
"First. Two lines have been mentioned and described by the evidence in this case as being the dividing line between the property of the plaintiff and the defendant, said two lines being designated respectively as the Barnes line and the Sitton line. Which one of these two lines do you find to be the true dividing line between the property of the plaintiff and the property of the defendant?
"The next question is: Do you find any damages in favor of the plaintiff, Louis Werk? If so, how much? In answer to that, if you find any damages you will put down the amount in so many dollars and cents. If you do not find any damages, you would just write the word `no' or `none'.
"Number three: Do you find any damages in favor of the defendant, Big Bunker Hill Mining Corporation? If so, how much? If you do find any, you would just put down in dollars and cents what it is. If you don't find any, just answer `no' or `none'. When you have answered these questions, gentlemen, let your foreman sign on the line where it is indicated for him to sign, date it, and bring it into court. You may retire, gentlemen, and consider your verdict."
The jury found a special, not a general verdict, and therein gave answers to the three specific questions submitted to them. In addition to excepting to the overruling of his motion for new trial, the plaintiff assigned error on the refusal to sustain his demurrer to so much of the defendant's cross-action as alleged that the suit was not brought in good faith; and that by the procuring of a restraining order which in effect closed down its business it was forced to employ counsel, summon witnesses, and go to other necessary expense and damage in the sum of five thousand dollars.
1. Error is assigned on the refusal of the court to strike so much of the cross-action of the defendant as *Page 222 
related to damages, and the prayer therefor, based on the averments therein that the suit was not brought in good faith, that petitioner, being a non-resident, should be required to give bond to pay defendant all of its damages and expenses in defending plaintiff's unfounded claim; that petitioner had injured and damaged defendant by closing down its business with the restraining order, thus forcing defendant to employ counsel, summon witnesses, and incur other necessary expense and damage in the sum of five thousand dollars. The rule in this State is that a defendant may not in his answer by way of cross-action set up claim for damages against the complainant for suing out the injunction. Hussey v. Neal, 49 Ga. 160. See West v.Haas, 191 Ga. 569 (7) (13 S.E.2d 376). That part of the cross-action relating to damages should have been stricken. As to rule in relation to recovery of damages caused by an erroneous grant of injunction, see the authorities cited in the note to Tenth Ward Road District v. Texas  Pacific Ry. Co., 12 F.2d 245, as reported in 45 A.L.R. 1513, 1518; Ellis v.Millen Hotel Co., 192 Ga. 66, 70 (14 S.E.2d 565).
2. The basis of the second special ground of the motion was, that in the defendant's answer and cross-action it was alleged that the plaintiff had injured and damaged the defendant by closing down its business with the restraining order, by forcing defendant to employ counsel, summon witnesses, and incur other necessary expense and damage in the sum of $5000; that no evidence was introduced on the trial to support this allegation; that the sole issue developed on the trial was as to the location of the true dividing line between the properties of the plaintiff and the defendant; but that the court charged the jury as follows: "The defendant, as heretofore stated, contends that this suit is not brought in good faith, and that the plaintiff should be required to give bond, and that the plaintiff has injured and damaged defendant by closing down said business with the restraining order heretofore granted in this case, and by forcing defendant to employ counsel and summon witnesses and other necessary expenses in the sum of $5000; and I charge you, on the question of any counterclaim that the defendant has against the plaintiff, the same [burden] rests upon the defendant to make good its contention by a preponderance of the evidence, which has heretofore *Page 223 
been explained to you." As ruled in the first division of this opinion, the defendant had no right in the present proceeding to urge any such contention, and in addition thereto there was no evidence before the jury on which they could have found a verdict for damages. The judge erred in charging the jury as to this contention. Davis v. State, 190 Ga. 100 (4) (8 S.E.2d 394), and cit. While the jury's verdict was in other respects favorable to the defendant, they found no damages. From this fact counsel for the defendant insists that even if it were error so to charge, that error was harmless. It has a number of times been in effect held by this court that the verdict of the jury may of itself show that the error in charging what should not have been charged was harmless and will not require the grant of a new trial. Barnhart v. Sternberger, 68 Ga. 341; CentralRailroad v. DeBray, 71 Ga. 406; Augusta Factory v.Barnes, 72 Ga. 217 (53 Am. R. 838); Edwards v. Block,73 Ga. 450; Enright v. Atlanta, 78 Ga. 288; McBride v.Georgia Railway  Electric Co., 125 Ga. 515 (54 S.E. 674);Tyus v. Duke, 178 Ga. 800 (174 S.E. 527); Mayes v.Simons, 189 Ga. 845 (8 S.E.2d 73, 130 A.L.R. 245). These are not exhaustive of the cases where it has been held in effect that the verdict may of itself show that the error in charging what should not have been charged was harmless and will not require the grant of a new trial; but it is believed that they are fairly illustrative of the position of this court on that subject. In none of this class of cases which have been examined, and in which it was held that the charge complained of, though erroneous, was harmless, or was not reversible error, did it appear that there were other inaccuracies in the charge, however slight, except in the Enright case, supra, and it is fairly apparent from what was said in the opinion therein that a new trial would have been granted to the plaintiff who was suing for damages from personal injuries, except that under the view of the court he could by the use or ordinary care have avoided the consequences to himself. The instant case is materially different from any of the cases above referred to. In none of them, and in no other where similar rulings were made, was the jury, as here, instructed to return a special verdict, that is, to answer certain written questions. They were to make three findings, instead of one. One of the three questions was to be determined by the instructions complained of. *Page 224 
The jury, under the instructions given them, could have found, as they did, in favor of the plaintiff as to one of the questions, and yet, by finding against him on the other two, as they did, return a verdict which was substantial victory for the defendant. The charge submitted to the jury three issues, when there should have been only two.
The erroneous charge complained of was not an isolated portion thereof. It was not a slip of the tongue. It was on a subject referred to three times in the instructions given to the jury. It related solely to one of three separate questions the jury were called on to answer. Under the evidence the jury could have found either way as to the first question, the true dividing line. The judge, however, instructed the jury, in effect, that if they found against the plaintiff as to that question, they could also find against him on the question of damages. If there were no other error in the charge, it may be that this court would be driven by the force and effect of some of the decisions next above cited to hold that since the jury found no damages, the error in submitting that question to them was harmless. The writer, without attempting to commit any other member of this court, desires for himself to say that in such a case as this the error in so charging the jury was sufficient to require the grant of a new trial. Any one who has ever practiced law knows that frequently verdicts are the result of compromise; and it is no reflection on the jury and no disparagement on the jury system to say so. A unanimous verdict is required. It represents the unified view of the whole jury. It is a composite picture of the truth of the issue or issues submitted, founded on their opinion of the evidence produced, and the law as given them in charge by the court. It is in many cases a blending of the views of the twelve men. In order to reach a verdict, it is their duty to seek to reconcile their differences of opinion, and it would be expecting too much of frail human nature, even if the high standard of the law did in theory discountenance it, not to find, in frequent instances, compromise verdicts. "Summum jus is rarely administered." Harrison v. Powell, 24 Ga. 530, 532. Here, under the erroneous charge of the court, was an opportunity to compromise. Who with certainty can say that they did not? For reasons hereinafter stated, however, this court is not called on to decide whether the error here *Page 225 
dealt with should be treated as harmless, or whether considered alone it requires the grant of a new trial.
3. Another ground of the motion complains that in charging on the law of prescription, the court instructed the jury: "but possession of land as I have charged you, even without a deed, for a period of twenty years gives a good title to the prescriber." The extract here complained of was a continuation of the following portion of a sentence which immediately preceded it: "I charge you that actual adverse possession of land by itself for twenty years shall give good title by prescription, except as against the State, minors, insane persons, and tenants in common; but, as I have charged you, it must not arise in fraud," and up to that point this was all that the jury had been charged as to the law of prescription either based on color of title or otherwise. Later in the charge the jury were instructed as follows: "In order for title to ripen by prescription the possession must be in the right of the possessor and not of another, must not have originated in fraud, and must be continuous, exclusive, public, uninterrupted, and peaceable, and accompanied by a claim of right. Permissive possession can not be the foundation of a prescription, until an adverse claim and actual notice to the other party."
It is insisted on the one hand that in that portion of the charge complained of the jury were instructed in effect that any character of possession for twenty years would give title by prescription. On the other, it is contended that taking the charge as a whole the jury could not have been misled, but that the portion criticized was obliged to be understood as meaning that the possession must have been adverse, particularly in view of the use of the expression "as I have charged you." While the extract referred to might have been misleading, and it would have been better had the judge made plain what he obviously meant, it is not probable that it was misunderstood; and this ground standing alone presents no sufficient reason for the grant of a new trial.
4. The requests to charge which related to estoppel, and which were refused, and what the judge did charge on that subject, are set forth in the statement of facts. Were they sufficiently covered by the charge as a whole: and if so, should they nevertheless have been given? There are almost innumerable decisions of this court in which it has been said that a new trial will not be granted on *Page 226 
the ground that a special request to charge was refused, even though legal and pertinent, if covered by the general charge. The cases are collected in the annotation following section 70-207 in the Code of 1933, together with those listed in the Cumulative Supplement. There is another long line of decisions of this court to the effect that such a request should be given in the language requested, and its refusal is ground for a new trial, although the judge may in general terms have covered the principle of law involved in the request. Many of these authorities may be found listed under section 70-207 of the Annotated Code of 1933, and others under section 81-1101 of the same Code. It must be admitted that it is difficult to reconcile all that is said in all these cases.
The precise question raised by the ground of the motion now being considered is this: Was it reversible error to refuse a timely and written request which was pertinent and legal and adapted to a distinct matter in issue, and which was specific, although the judge gave in charge in more general and abstract terms the principle covered by the request? If there are conflicts in the decisions of this court, if by a full bench, the older decision governs. Calhoun v. Cawley, 104 Ga. 335
(30 S.E. 773); Sheppard v. Bridges, 137 Ga. 615, 626
(74 S.E. 245); Josey v. State, 148 Ga. 468 (96 S.E. 1041); Tucker
v. Wimpey, 155 Ga. 118 (116 S.E. 315).
The sentence contained in the Code, § 70-207, that "A new trial may be granted in all cases where the presiding judge may . . refuse to give a pertinent legal charge in the language requested, when the charge so requested shall be submitted in writing," which is first found in the Code of 1863 as § 3639, and repeated in each subsequent Code, is but an adaptation of the language contained in the act approved February 20, 1854 (Acts 1853-4, p. 46), which has been referred to as the new-trial act. Anterior to the passage of that act, the superior courts were empowered to grant new trials, but the only statutory authority on the subject was that they were to be granted in such manner and under such rules and regulations as they might establish, and according to law and the usages and customs of courts. Cobb's Digest, 503. The act of 1854, supra, in section 1, declared that "it shall be obligatory upon the superior courts of this State to *Page 227 
grant new trials in all cases, where," etc., and then named five grounds, one of which was, as above indicated, where the judge refused "to give a legal charge in the language requested, when the charge so requested is submitted in writing." Not being content to declare that it shall be obligatory upon the superior courts of this State to grant new trials in all cases where the presiding judge refused "to give a legal charge in the language requested, when the charge so requested is submitted in writing," the lawmakers in the second section of the act went further, as follows: "It shall be obligatory upon the Supreme Court of this State to reverse the judgment below and award a new trial in every case where it shall appear that an error has been committed in any of the points enumerated in the first section of this act by the judge presiding at the trial of the cause." The third, which is the last section of the act, mentions still another ground; but as to this the act says that the judges of the superior courts may have the power to exercise a sound discretion, and that the Supreme Court shall have power to revise and control such discretionary power in the superior courts. Here, let it be noted, the legislature was dealing with several matters which they said might be grounds of a motion for new trial. As to one of them, they said, this is a discretionary ground, the discretion to be exercised in the first instance by the trial judge, and secondly by this court upon a review of its exercise; but as to the others, it in express terms made it obligatory on the trial judge to grant new trials, and likewise obligatory on this court to reverse the judgment below and award a new trial in every case where it shall appear that there has been a refusal to give a pertinent legal written request.
How has this act been construed and applied? We will not discuss the cases decided before the act of 1854, supra, such asLong v. State, 12 Ga. 293, or Williamson v. Nabers,14 Ga. 286. The first time this new-trial act came before this court was at the January term, 1855, the next year following its enactment. Terry v. State, 17 Ga. 204. It was not a decision by a full bench, one of the Judges being disqualified. The point at issue was whether a charge, pertinent and legal, and also specific, should have been given; and if so, whether the refusal to give it was reversible error, when the judge had charged generally on the subject. The court reversed the judgment. While it is not a three-judge *Page 228 
case, it is significant as being the very first utterance of the court on the subject. It was a murder case. The charge requested was a specific application of the law to one of the contentions brought out in the evidence. The judge refused it on two grounds; first, because it assumed a state of facts which did not exist; and secondly, because he had charged the jury already as to the law generally regulating the various grades of homicide. This court in that case said: "It is scarcely necessary, we apprehend, to discuss the sufficiency of the last reason assigned by the circuit judge for refusing to give the charge requested. For notwithstanding he may, at the beginning of his charge, have instructed the jury generally upon murder, manslaughter, and justifiable homicide, still it was the right of the prisoner to ask a specific charge upon the point to which the attention of the court was called, provided there was any proof in the record to warrant it." In that case this court ruled that "Under the new-trial act of 1853-4 the defendant is not called upon to show, affirmatively, that injury has resulted from the refusal of the court to give a legal charge as requested; the statute assumes that damage is done, and will listen to no allegation to the contrary. It makes the refusal to give a legal charge, when requested, and the granting of a new trial, convertible terms."
In Lamb v. Girtman, 26 Ga. 625, 630, the decision was equally emphatic and clear, to wit: "The request was in writing. And the new-trial act of 1854 requires a legal request, if in writing, to be given in its very words, and declares that if it is refused a new trial must be granted by the court refusing it, or by this court on appeal to this court." Next in point of time came the Code of 1863. Article 1 of part 3, title 8, chapter 1, deals with new trials and for what cause allowed. After, in section 3636, recognizing the right of the superior court to grant new trials according to the usages and customs of courts, it then proceeds to codify the grounds enumerated in the act of 1854, supra, and in a subsequent section, § 3642, distinctly recognizes that there may be other sufficient grounds, not provided for in this Code; and in each instance where the ground of a motion for new trial is dealt with, including the one refusing a request to charge, the codifiers used the expression "may be granted," and the same word in the same connection is used in Code of 1933, § 70-207, in dealing with the same subject-matter. *Page 229 
They also did not use the word "obligatory" as it appears in the two sections of the act of 1854, supra. This does not weaken, however, the imperative character of the duty laid upon the trial judge and upon this court in dealing with the effect of a refusal to give a requested charge, for the reason that "In the construction of statutes, may is held to mean shall in two cases, viz.: where the thing to be done `is for the sake of justice, or for the public benefit.'" Weems v. Farrell,33 Ga. 413, 419; Jennings v. Suggs, 180 Ga. 141, 142
(178 S.E. 282); Longino v. Hanley, 184 Ga. 328 (191 S.E. 101), and cit. In Jordan v. West, 58 Ga. 606, the report of the entire case embracing only five lines, there appears no statement of facts. The case is believed never to have been cited in any subsequent decision. An examination of the record on file in the clerk's office discloses that there were two requests to charge. One was given in substance, and in almost its exact language. A careful examination of the second and of the brief of evidence shows that not only was that part of it which was legal and pertinent embraced within the instructions as given, but that it contained an element which was not adjusted to the evidence.
In Western  Atlantic R. v. Clements, 60 Ga. 319, the statement was made that that portion of the written requests which was legal was substantially given. The decision in Murphy
v. Peabody, 63 Ga. 522, in which only two Judges participated, where the pronouncement was made that "A request to charge may be disregarded where the charge as given embraces the same matter or as much of it as is appropriate," carries the implication that part of the request was not pertinent. The statement in the sixteenth headnote in Augusta  Summerville R.Co. v. Dorsey, 68 Ga. 228 (16), must be read in connection with the corresponding division of the opinion, by which it appears that the court was of the opinion that the requests merely contained principles, and that to have complied with the requests would have been merely to repeat that which had been "substantially charged." This observation applies also to the ruling in Carter v. Dixon, 69 Ga. 82 (5), 88. In OceanSteamship Co. v. McAlpin, 69 Ga. 437, 440, it was recognized that to give a charge substantially as requested meets the requirements of the Code. Said this court: "When the request to charge is in writing, is legal and pertinent, the *Page 230 
court should give it `in the language requested' (Code, § 3715); or at least should, as has been often held by this court, give it substantially as requested." A similar statement may be found inSlade v. Paschal, 67 Ga. 541, 545. The cases of Jordan v.West, W.  A. R. v. Clements, Murphy v. Peabody, A.  S. R.Co. v. Dorsey, and Carter v. Dixon, supra, and theHoldridge and Papot cases, hereinafter referred to, have been singled out, because, so far as our research has gone, those are the only decisions that would be invoked to sustain a contention that the holding in Thompson v. Thompson, 77 Ga. 692
(3 S.E. 261), hereinafter to be noticed, and decisions following the principle there laid down, should yield to the older cases. We have endeavored to show by an examination of these earlier cases that none of them is authority for the proposition that a new trial need not result because of the refusal of the judge to give substantially in the language used a timely written request, which is specific in its application, legal and pertinent, although in principle and in more general abstract terms it may be covered by other instructions given by the court. In our opinion, the contrary is true, to wit: a new trial ordinarily will result when the judge refuses to give, substantially in the language used, a timely written requested charge which is specific in its application, legal and pertinent, although in principle and more general and abstract terms it may be covered by other instructions given by the court. The words "pertinent" and "legal" mean that the requested charge must be correctly adapted to one or more of the issues growing out of the evidence, must not be argumentative, nor contain any intimation or expression of opinion as to what has or has not been proved as to any question of fact, and that it must be in no other respect objectionable.
In none of the decisions preceding them was the principle underlying the Slade and Thompson cases, supra, expressly denied; and if in seeking to apply the rule that when the requested charge was substantially given, this was a sufficient compliance with the statute, there was a misapplication of the rule. Such misapplication of the rule in a given case will not be a binding authority unless the facts of the two cases are identical. Southern Railway Co. v. Brown, 126 Ga. 1, 5
(54 S.E. 911); Macon News Printing Co. v. Hampton, 192 Ga. 623
(15 S.E.2d 793, 796). In *Page 231 Holdridge v. Cubbedge, 71 Ga. 254, the headnote contains this language: "All that the court is required to do is to submit fairly and fully the law as applicable to any theory of the case growing out of the testimony. When this is done, he may refuse any request coming from any source, and the parties must be satisfied." This is pure obiter, however; for, as stated in the opinion. "The motion for new trial contains five requests to charge the jury by defendant, and the court says that he refused these requests because they had previously been given in his charge to the jury. The charge of the court has not been brought up by the plaintiff in error; so that we are to infer that the court is right; that these requests had been given in his charge." In Mitchell v. State, 71 Ga. 128, a requested charge was refused because, as stated by the judge, it was substantially given in his general charge. The judgment was reversed for the reason, among others, that the general charge did not specifically refer to the points made in the request. The decision, however, was by two Justices, one being disqualified. In Papot v. Southwestern Railroad, 74 Ga. 296, it was said: "Although a request to charge may have been good law and applicable to the case, yet where it is substantially covered by the whole tenor of the general charge, its refusal will not require a new trial." Here again is the ruling that if in the general charge the request is substantially covered, the refusal of the request will not require a new trial. Neither OceanSteamship Co. v. McAlpin nor Slade v. Paschal, supra, it must be admitted, was an adjudication on the point now under discussion, though in each is a distinct recognition of the rule now being laid down.
The decision in Thompson v. Thompson, supra, is, however, a direct ruling, and, as far as our investigation has gone, the first one on the precise question. We shall quote what a unanimous court, speaking through Chief Justice Bleckley, said on that subject: "Another request, made in writing, to charge the jury, which the court declined to give, was to the effect that if the administrator could have collected this third note by the exercise of ordinary diligence, he would be liable for the amount of that note. The reason for declining this request was that the judge thought the general charge covered it. It is not controverted that the request of itself was a proper one; but as the principle was embraced in the general charge, it is thought that that is a sufficient *Page 232 
reason for not giving the request. We think not, and rule to this effect: Where several distinct matters involving diligence are presented to the jury, while it is proper to charge a general principle applicable to them all, yet if a specific charge, which is legal, apt, and precisely adjusted to one of them, be requested, it is proper to give the latter also, if it would materially aid the jury in applying the general principle to this one of the several matters for their consideration. Now, law is not only to be submitted to the jury, but it is to be applied by them; and where its application is materially aided by a specific request, there seems as much reason to give that request as to give the principle; and looking to the evidence in this case, we have no doubt that the request was a proper one. It was bringing the general principle down to this specific instance; and the jury would have been helped materially by having the very words of this request delivered to them as a part of the charge of the court."
The same line of reasoning was followed, and a similar result reached, in Metropolitan Street Railroad Co. v. Johnson,90 Ga. 500 (16 S.E. 49), a suit for personal injuries. The defendant's counsel requested the following charge: "The precise thing which every person is bound to do before stepping upon a railroadtrack is that which every prudent man would do under like circumstances. If prudent men would look and listen, so must every one else, or take the consequences so far as the consequences might have been avoided by that means." It was refused. The judgment was reversed. This court held: "Though in principle and in more general and abstract terms this charge may have been covered by other instructions given by the court, we are nevertheless of the opinion that it should have been given as requested, and that the refusal of the request was error. To this effect see Thompson v. Thompson, 77 Ga. 692 (supra), where the refusal of the request was held to be ground for a new trial." The ruling was stated in a headnote, viz.: "A specific charge which is legal and adjusted to a distinct matter in issue, involving the right of the plaintiff to recover, and which may materially aid the jury, should be given as requested, although in principle and in more general and abstract terms it may be covered by other instructions given by the court." In a number of subsequent cases this court has held that although the trial judge may, by a general proposition *Page 233 
of law in his charge, have covered the request, it was nevertheless error requiring a new trial to deny a request which applied the principle to the specific defense relied on, or to a distinct matter in issue. Among other cases are the following:East Tenn., Va.  Ga. Ry. Co. v. Smith, 91 Ga. 176
(17 S.E. 104); Belt v. State, 103 Ga. 12 (29 S.E. 451);Snowden v. Waterman, 105 Ga. 384 (31 S.E. 110); Taylor
v. State, 105 Ga. 846 (33 S.E. 190); Roberts v. State,114 Ga. 450 (40 S.E. 297); Central of Ga. Ry. Co. v.Goodman, 119 Ga. 234 (45 S.E. 969); Rowe v. Cole,176 Ga. 592 (168 S.E. 882); Cooper v. State, 180 Ga. 612
(180 S.E. 103).
As already indicated, there may be found rulings by this court which can not harmonize with, and which contain statements which are contrary to, what we conceive to be the true law which is involved in the consideration of that ground of the motion relating to the refusal of the court to charge as requested on estoppel. We now follow, however, the older and therefore binding authorities on the subject. There are sound reasons underlying the application of the rule which this court in the instant case reaffirms. As was said in VanDyke v. Martin, 55 Ga. 466,470, "Trial, under our system, is a co-operation of minds — a grave and serious consultation over what should be done and how the end should be accomplished. The attorneys in the cause are not mere carriers to bring in materials for constructing the edifice; they have a right, as representing the parties, to suggest where every important stone should be laid, and to assign reasons, drawn from legitimate sources, in support of their suggestions." It is only in exceptional instances that the lawyer who is conducting his side of the trial does not know more about that particular case than does the judge. He should, and generally does. It is to be expected that he has thoroughly prepared it, knows the facts, and has devoted his industry to the study of the particular principles of law involved, and their relation and application to the pleadings and the proofs. To the judge, able and experienced though he be, the cause submitted is only one of many on the docket awaiting disposition, as to which he knows nothing of the issues save as they develop on the trial; and keeping always in view, as he should, the provisions of the Code § 81-1104, which has sometimes been referred to as the dumb act, he may find it more convenient, and *Page 234 
he usually does, to instruct the jury only by giving them in charge the general, abstract principles which are involved. That the principle of law embodied in the request may have been covered by the general charge may not always be, even from a practical standpoint, a sufficient answer for a refusal of the request. There may be behind the request special and fair motives whose bases are not apparent to the judge or on the record. The cold typewritten transcript is neither a phonograph nor a photograph, nor can it present the atmosphere of a trial. Those and similar reasons were no doubt in the minds of the lawmakers when the law was enacted. There may be, too, other considerations why the requested charge, pertinent and legal, should be given; but the compelling and all sufficient reason is, "Thus sayeth the law."
5. It is recited in one ground of the motion that it as contended and argued on the trial that the Sitton line as maintained by the defendant was an old established line of more than fifty years standing, and that to disturb that line would not only cause the defendant to lose a part of its land, but it would upset adjacent and corresponding lines and corners in that entire section of Lumpkin County, and would result in untold confusion on the part of other landowners as to where their land lines and corners might be located, and would have the effect of causing endless lawsuits and loss of lands by the citizens generally of that section of Lumpkin County. Evidence was introduced that the so-called Sitton line tied in with other lines and corners, and that for the jury to upset and disregard the Sitton line would also upset many other lines and corners in that section. The following charge was requested and refused: "I charge you, gentlemen, that you are not concerned with the effect or result of whatever verdict you may render in this case. Your entire responsibility is to find a true verdict under the evidence introduced in the case and the law given you in charge by the court; and as to the effect or result of such verdict, that is a matter with which you are not at all concerned." In our opinion, this charge should have been given as requested. The recitals of fact contained in this ground of the motion, approved as true by the judge, show that it was pertinent. It is legally sound. It contained the substance of the oath required of each juror. Code, § 59-706.
6. A new trial is granted with less reluctance in the instant *Page 235 
case, because the motion was passed on, not by the judge who presided at the trial, but by his successor. Shannon v.State, 57 Ga. 482; Thompson v. State, 60 Ga. 619, 620;Neal v. Field, 68 Ga. 534; Cleveland v. Treadwell,68 Ga. 835; Florida Central c. R. Co. v. Grant, 110 Ga. 328
(35 S.E. 271); McGee v. Young, 132 Ga. 606 (64 S.E. 689).
Judgment reversed. All the Justices concur. Reid, C. J., andDuckworth, J., concur in the result. Bell and Jenkins, JJ.,concur specially.